UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-2113


DARYL A. GREEN,

                  Plaintiff - Appellant,

          v.

THE CENTECH GROUP; FERNANDO V. GALAVIZ; KAREN STRAWBRIDGE,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:16-cv-00753-LMB-JFA)


Submitted:   January 31, 2017               Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daryl A. Green, Appellant Pro Se. Lawrence Philip Postol, SEYFARTH
SHAW, LLP, Washington, DC, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daryl A. Green appeals the district court’s order dismissing

his   42   U.S.C.   § 1983     (2012)   complaint   under   28    U.S.C.

§ 1915(e)(2)(B) (2012).      We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.       Green v. The Centech Grp., No. 1:16-cv-

00753-LMB-JFA (E.D. Va. Aug. 25, 2016).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                    2